                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

STEVEN CONNELL, individually
and on behalf of all similarly situated
employees,
                       Plaintiff,

V.                                                     Civil Action No. 3:19-cv-299-JAG

APEX SYSTEMS, LLC,
                Defendant.

                                             OPINION

        Apex Systems, LLC ("Apex"), a national staffing agency, hires technical recruiters across

the country to find potential job candidates for its clients. On January 2, 2019, five recruiters filed

a collective action against Apex, alleging violations of the Fair Labor Standards Act ("FLSA") for

failure to pay overtime wages. Since the lawsuit began, the parties have litigated various pretrial

motions and engaged in discovery. On June 20, 2019, the Court conditionally certified the

collective action.

       Apex has filed a motion for summary judgment to enforce arbitration agreements signed

by ninety-four putative class members. 1 The plaintiffs oppose the motion, arguing that Apex has

waived its right to invoke the Federal Arbitration Act ("FAA") based on its litigation conduct.

       Because Apex has not waived its right to invoke the FAA and enforce the agreements, the

Court will grant Apex's motion for summary judgment as to the arbitration agreements.




1
 The parties voluntarily dismissed two of the ninety-four plaintiffs from this lawsuit, so the Court
only considers the claims as to the remaining ninety-two plaintiffs named in Apex's motion.
                                        I. BACKGROUND

        Apex, a national staffing agency, hires technical recruiters to find potential job candidates

for employers. Some of the technical recruiters signed arbitration agreements when they signed

their employment contracts. On January 2, 2019, five recruiters2 filed a collective action in the

United States District Court for the District of Maryland, alleging that Apex did not pay its

recruiters for overtime hours worked because it misclassified them as "exempt" salaried

employees, in violation of the FLSA. On January 29, 2019, Apex filed a motion to transfer the

case to this Court, a motion to compel arbitration3 and stay the litigation as to Dietrick's and Jones'

claims, and an answer to the complaint.4 The parties fully briefed both motions.

       On April 18, 2019, the District of Maryland granted Apex's motion to transfer, denied

without prejudice its motion to compel arbitration and stay the litigation, and transferred the case

to this Court. On May 3, 2019, Apex filed a renewed motion to compel arbitration ofDietrick's

and Jones' claims. On May 16, 2019, the parties filed a consent motion to submit Dietrick's and

Jones' claims to arbitration and stay the proceedings as to those claims, which the Court granted.

       On May 10, 2019, the remaining plaintiffs filed a motion for conditional certification of

the collective action. On June 18, 2019, the Court held a hearing on the motion. On June 19,

2019, the Court entered a pretrial order that set the case deadlines, including the discovery and




2
  The complaint originally named Emily Dietrick, Steven Connell, Brock Deel, Monica Jones, and
Tyler Suite as plaintiffs. Other plaintiffs have joined this lawsuit by notice or motion, or through
the opt-in process. As discussed below, the Court has stayed the claims of two named plaintiffs,
and it has dismissed other plaintiffs pursuant to notices of dismissal. Steven Connell is the only
named plaintiff whose claims the Court has not stayed or dismissed.
3
  Apex asked the Court to compel arbitration as to Emily Dietrick and Monica Jones because they
signed arbitration agreements.
4
  Apex refiled its motion to transfer and partial motion to compel arbitration on February 8, 2019,
after the court struck the motions for procedural reasons.
                                                  2
trial deadlines. The pretrial order also allowed Apex to "move for early summary judgment on the

arbitration agreement issue no later than September 17, 2019." (Dk. No. 53, at 2.)

          On June 20, 2019, the Court conditionally certified a class of "[a]ny and all full-time

Technical Recruiters who were paid a salary during the last three (3) years prior to the filing of the

Complaint." (Dk. No. 54, at 1.) The conditional certification order required Apex to provide the

plaintiffs with a list of all salaried technical recruiters employed at any time from January 2, 2016,

to present within thirty days, and set the notice and opt-in period schedule.

          On July 19, 2019, the Court entered a stipulated protective order governing discovery in

this case. The protective order did not address class-wide discovery. On August 15, 2019, the

Court extended the opt-in deadline until October 22, 2019, to allow Apex time to supplement the

technical recruiter list with putative plaintiffs not on the original list. On September 12, 2019, the

Court granted the parties' joint motion to extend Apex's deadline for early summary judgment to

October 29, 2019.

          By late October, over two hundred plaintiffs had opted into the class.5 Between October

22, 2019, and October 31, 2019, Apex issued thirty-two discovery requests (eleven interrogatories,

ten requests for production, and eleven requests for admission) to 226 class members. The

plaintiffs contend that counsel "immediately set out to respond to" the discovery requests and

expended "numerous hours scheduling and interviewing those opt-in [p]laintiffs, and preparing

their discovery responses." (Dk. No. 85, at 2-3.) On October 29, 2019, Apex filed its early motion

for summary judgment regarding the enforceability of the arbitration agreements for ninety-three

opt-in plaintiffs.




5
    On November 7, 2019, the Court granted a consent motion to join two additional opt-in plaintiffs.
                                                   3
       On November 5, 2019, the plaintiffs moved for a protective order, asking the Court to

temporarily stay discovery and to limit discovery "to a reasonable representative sample of opt-in

[p]laintiffs." (Dk. No. 82., at 7.) The plaintiffs contend that Apex only agreed to "excuse [the]

[p]laintiffs with arbitration agreements from responding to discovery .. . [until after the]

[p]laintiffs had already filed their [m]otion for a [p]rotective [o]rder ... [and] spent weeks

preparing discovery responses for these opt-in [p]laintiffs." (Dk. No.85, at 4.)

       The Court held a hearing on the motion for a protective order on November 15, 2019.The

Court granted the motion and directed the plaintiffs to prepare an alphabetical list of all the opt-in

plaintiffs. The Court ordered the plaintiffs to respond to the discovery requests issued to every

tenth plaintiff on that list. The Court permitted Apex to designate five additional plaintiffs to

respond to discovery requests and to depose ten opt-in plaintiffs.

       On November 22, 2019, the Court granted the parties' consent motion for leave to amend

Apex's early motion for summary judgment. Apex's amended motion added one additional opt­

in plaintiff.6 Of the ninety-four plaintiffs at issue in Apex's amended motion, the parties have

already dismissed two plaintiffs' claims. Thus, the Court considers the dispute resolution

agreements for the remaining ninety-two plaintiffs. 7




6
  Since Apex filed its amended motion, the parties have filed multiple notices of voluntary
dismissal, a motion to modify the pretrial order, and motions for summary judgment. Apex has
also filed a motion to decertify the collective action.
7 Specifically, the parties dismissed Carmen Aikins' and Jessika Harville's claims. Attachment A
to this Opinion lists the remaining ninety-two plaintiffs.
                                                  4
                                        II. DISCUSSION8

                              A. Ge11ui11e Dispute ofMaterial Fact

       Apex has attached the agreements signed by the plaintiffs at issue. Each agreement

requires employees to arbitrate disputes arising out of their employment with Apex. (See, e.g.,

Dk.No. 99-1,at 8 ("Employee and [Apex] agree to arbitrate any dispute arising out ofor related

to Employee's employment with, or termination of employment from, [Apex]....[T]his

Agreement requires that all disputes must be resolved only by an arbitrator through final and

binding arbitration and not by a court or jury trial.").) The arbitration provisions apply to claims

brought under the FLSA. (See, e.g., id. ("This Agreement . . . applies, without limitation, to

disputes regarding the employment relationship, any ...federal wage-hour law, compensation,

. .. and claims arising under ... [the] Fair Labor Standards Act.").) The agreements contain

collection action waivers. (See, e.g., id, at 9 ("There will be no right or authority for any dispute

to be brought, heard or arbitrated as a collective action.").) Each employee named in the motion

signed an agreement containing these provisions.

         The plaintiffs do not contend that they signed unenforceable agreements. Instead, they

argue that Apex's litigation conduct has waived its right to invoke the FAA. The Court,therefore,

will turn to whether Apex has waived its right to enforce the agreements.




8
  Rule 56ofthe Federal Rules ofCivil Procedure directs courts to grant summary judgment "ifthe
movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter oflaw." Fed.R.Civ.P. 56(a ). In deciding a summary judgment motion, the
court must draw all reasonable inferences in favor ofthe non-moving party. Anderson v. Liberty
Lobby, Inc., 477 U.S.242,255 (1986). Nevertheless, ifthe non-moving party fails to sufficiently
establish the existence ofan essential element to its claim on which it bears the ultimate burden of
proof,the court should enter summary judgment against that party. Celotex Corp. v. Catrett, 477
U.S.317,322 (1986).
                                                 5
